Citation Nr: 0900367	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1956 to April 1958.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas which denied the veteran's service 
connection claim for major depressive disorder. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

After the August 2008 hearing, the veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Issue not on appeal

In August 2003, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran timely filed a notice of 
disagreement to initiate an appeal of that decision.  
However, after the RO provided a statement of the case (SOC), 
the veteran did not perfect an appeal by filing a substantive 
appeal (VA Form 9).  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed depressive disorder and his military 
service.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for major depressive 
disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 23, 2005, including evidence of "[a] relationship 
between your disability and an injury, disease, or event in 
military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the May 2005 letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  
Additionally, the letter informed the veteran that VA would 
make reasonable efforts to obtain private medical records.  
Included with the May 2005 letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letter asked that the veteran complete such so that the 
RO could obtain private records on his behalf.  

The May 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it  from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the May 2005 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  


There has been a significant Court decision concerning the 
VCAA which is pertinent to the veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the veteran's claim is being denied, elements (4) and 
(5) are moot.  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claim was readjudicated in the October 2006 SOC.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the reports of VA and 
private medical treatment of the veteran.

The veteran's service medical records are not associated with 
the claims folder.  The veteran was advised in a May 10, 1996 
letter that his service medical records were not available 
and may have been destroyed in a fire on July 12, 1973.  
Further, a July 9, 2002 BVA decision [concerning an issue 
unrelated to the veteran's current appeal] determined that 
the veteran's service medical records cannot be located and 
likely were destroyed in a fire.    



The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has attempted to locate the veteran's 
service medical records.  The RO first submitted a request to 
the NPRC in March 1996, asking for all available military 
medical records.          See the March 8, 1996 information 
request form.  Morning reports dated in January and March 
1958 were sent by the NPRC.  Additionally, in a July 2003 
response to another request for the veteran's service medical 
records, the NPRC indicated that the record is fire-related 
and the requested information could not be reconstructed.  
See the July 24, 2003 NPRC response letter.  There is no 
indication that the service medical records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and he 
presented testimony before the Board at a personal hearing in 
August 2008.  

The Board notes that at the August 2008 hearing the 
undersigned Veterans Law Judge held the record open for 60 
days so that the veteran could obtain more evidence.  The 
veteran submitted additional evidence shortly after the 
hearing, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Analysis

Initial matter - the missing service medical records

As has been explained earlier, the veteran's service medical 
records have been lost in a fire.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2).        See Hickson, 
supra.

With respect to Hickson element (1), August 2001 and November 
2001 VA outpatient treatment records included a formal 
diagnosis of major depressive disorder.  Accordingly, Hickson 
element (1), current disability, is satisfied.

With respect to crucial Hickson element (2), in-service 
disease or injury, the veteran contends that he developed 
depression while serving in the Army in the 1950s, and that 
he has experienced depression continuously to this day.  See 
the August 2008 hearing transcript, page 3.  More 
specifically, the veteran has referred to fights, ridicule, 
and isolation in service that he contends contributed to his 
depression.  Id., pages 3-8.  

As discussed above, the veteran's medical records are 
missing.  However, there is nothing in the remainder of the 
record which suggests that the veteran was diagnosed with 
depression in service or for decades thereafter.  He was not 
formally diagnosed with that disability until 2001, more than 
four decades after his separation from service.  

Additionally, the medical evidence of record indicates no 
manifestation of any depressive symptomatology until 1982, 
more than twenty-four years after the veteran's separation 
from service.  See an October 1982 private treatment report 
of Dr. F.H.G.  Notably, in March 2004, the veteran indicated 
he has been depressed for the "past 10 years" only.  See 
the veteran's March 22, 2004 U.H.S. psychiatric record.  

However, during the August 2008 hearing the veteran testified 
that he started receiving treatment for depression in 1958, 
just after he separated from service.  
See the August 2008 hearing transcript, page 11.  As 
mentioned above, the earliest medical record indicating any 
symptomatology of depression submitted by the veteran is an 
October 1982 treatment record of Dr. F.H.G., which makes no 
mention of any in-service incurrence of depressive disorder 
or of earlier treatment therefor.       

The veteran has pointed to disciplinary problems in service 
as alleged symptoms of his later diagnosed depressive 
disorder.  However, there is no medical opinion which 
supports that theory.  To the extent that the veteran himself 
is attempting to attribute his currently diagnosed depression 
to incidents in service fifty years ago, it is well-settled 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Board additionally observes in this connection that when 
the veteran was first diagnosed with a depressive disorder in 
2001, it was noted that the veteran felt depressed when he 
reflected on the loss of his "automotive business as a 
result of being incarcerated."  See a November 23, 2001 VA 
outpatient treatment report.    
Military service was not mentioned.

In short, there is no evidence of in-service medical 
treatment for depression in the record on appeal, and there 
is no objective medical evidence that events in service led 
to the veteran's currently diagnosed depressive disorder.  
The veteran's own statements as to the cause of his 
depression are contradictory. 

Therefore, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone. 

For the sake of completeness, with respect to Hickson element 
(3), there is no competent medical evidence of record that 
links the veteran's current major depressive disorder with 
his military service.  

Moreover, there is medical evidence against the claim.  A 
March 2002 VA outpatient record indicates that the reasons 
for the veteran's depression "include his homelife with 2 
adult children living at home who are difficult, his 
unemployment and trying to get his life back together after 
he was in jail for 16 months . . . for a DWI."  Military 
service was not mentioned.

The veteran is in essence contending that he has had a 
depressive disorder since service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, as detailed above there is no 
evidence of an in-service depressive disease, and there is no 
indication of depressive symptomatology for years thereafter.  
The veteran was not formally diagnosed with major depressive 
disorder for more than 43 years after his separation from 
service, and there is no evidence of record that the veteran 
received continuous treatment for depression during this gap.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case. 

The Board notes that two of the veteran's medical records 
from 1982 and 1985 highlight instances of depression, 
although a depressive disorder was evidently not diagnosed.  
See an October 4, 1982 and a January 31, 1985 treatment 
record of Dr. F.H.G.   However, the veteran has not supplied 
any evidence of medical treatment for depression during the 
forty-three year gap between his separation from service in 
1958 and his treatment and formal diagnosis of major 
depressive disorder in 2001.  These two isolated records 
(occurring over twenty years after the veteran left military 
service and over fifteen years before the initial diagnosis 
of depressive disorder) do not establish continuity.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].

Accordingly, Hickson element (3), medical nexus, has not been 
met, and the veteran's claim fails on this basis as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
major depressive disorder.  Hickson elements (2) and (3) have 
not been satisfied.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for major depressive disorder  is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


